Citation Nr: 1035507	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  05-40 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January 
1963 to April 1973.  He died in February 2004.  His surviving 
spouse, the appellant, appealed to the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied her claim for service connection for the 
cause of his death.

In December 2008, the Board remanded the appellant's claim to RO 
via the Appeals Management Center (AMC) in Washington, DC for 
further development of the appellant's theory that the Veteran's 
death was due to medications prescribed to treat his service-
connected disabilities.


FINDINGS OF FACT

1.  The Veteran and the appellant were married in May 1965; they 
were still married, and cohabiting, at the time of his death in 
February 2004 from inter-cerebral hemorrhage.

2.  The Veteran had six service-connected disabilities- chronic 
bronchitis with emphysema rated at 60 percent disabling, right 
leg phlebitis syndrome rated at 60 percent disabling, below-the-
knee amputation of the left leg rated at 40 percent disabling, 
residuals of a right middle finger fracture rated at 10 percent 
disabling, and postoperative appendectomy and hiatal hernia both 
rated at the noncompensable level.

3.  The weight of the evidence is against a finding that the 
Veteran's death was as a result of a service-connected 
disability.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the Veteran's death.  38 U.S.C.A. 
§§ 101, 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1(k). 3.102, 3.159, 3.303, 3.307, 3.309, 
3.312 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Regarding claims for DIC benefits, including for cause of death, 
§ 5103A VCAA notice must include:  (1) a statement of the 
conditions, if any, for which the Veteran was service connected 
at the time of his death; (2) an explanation of the evidence and 
information required to substantiate the claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate the claim 
based on a condition not yet service connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

The appellant was sent a VCAA notice in May 2004.  This notice 
was not in compliance with Hupp.  However, the record reflects 
appellant's understanding of what the Veteran was service 
connected for based on her contention that medication for the 
Veteran's service-connected post-phlebitis syndrome contributed 
to the cause of his death, and March 2009 correspondence 
specifically identified this disorder in notifying appellant of 
her need to provide evidence that such disability was the primary 
or contributory cause of the Veteran's death.  In addition, the 
November 2004 rating decision, the September 2005 Statement of 
the Case, and December 2008 Board remand all listed the Veteran's 
service-connected disorders.  

On remand, the March 2009 letter from the RO also advised the 
appellant of the type of evidence needed to substantiate her 
cause of death claim and explained what evidence VA was obligated 
to obtain or to assist her in obtaining and what information or 
evidence she was responsible for providing.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  This notice also complied with Dingess, specifically as 
it concerns the downstream disability rating and effective date 
elements of her claim.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  And since providing that VCAA notice in 
March 2009, the RO has readjudicated her claims in an April 2010 
SSOC - including considering any additional evidence received in 
response to that additional notice.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) and Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (both indicating that 
a subsequent readjudication of the claims - including in a SOC 
or SSOC, after providing all necessary additional VCAA notice, 
effectively "cures" the inadequacy or incompleteness of the 
notice that was provided prior to the initial adjudication of the 
claims).

Moreover, the Supreme Court of the United States recently held in 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009), that the pleading 
party Appellant, not VA, has the evidentiary burden of proof in 
showing why a VCAA notice error in timing or content is 
prejudicial - meaning outcome determinative.  This holding of 
the Supreme Court overturned the lower Federal Circuit Court's 
holding in Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 
2007), that any error in a VCAA notice, concerning any element of 
a claim, is presumed prejudicial, and that VA then has the onus 
or burden of rebutting this presumption.  Here, the appellant and 
her representative have not alleged any prejudicial error in the 
VCAA notice she received (or did not receive, including in terms 
of the requirements set forth in Hupp).

As for the duty to assist, the RO obtained the Veteran's service 
treatment records (STRs), VA treatment records, and the private 
treatment records indicated by the appellant.  The appellant also 
submitted a copy of his death certificate.  VA has done 
everything reasonably possible to assist her with her claims for 
benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c) - including, as mentioned, by remanding her claim in 
December 2008 for further development, rather than immediately 
deciding the claim.

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the 
Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not 
always require VA to assist the claimant in obtaining a medical 
opinion or examination for a DIC claim, but that it does require 
VA to assist a claimant in obtaining such whenever it is 
necessary to substantiate the DIC claim.  The Federal Circuit 
Court added that there was no duty to provide a VA opinion in a 
DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is 
explicitly limited to claims for disability compensation (service 
connection), which is defined as a monthly payment made by VA to 
a Veteran, and therefore does not pertain to a DIC claim.  Id.  
But see Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding 
that, in the context of a DIC claim, VA must also consider that 
38 U.S.C. § 5103A(a) only excuses VA from making reasonable 
efforts to provide an examination when no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim).  Nevertheless, in this case, VA obtained a medical 
opinion concerning the claim for death benefits.

It lastly deserves reiterating that, as the RO provided the 
appellant further opportunity to develop her theory that the 
Veteran's death was due to medications prescribed to treat his 
service-connected disabilities and when she indicated that she 
had no further evidence to support on that theory, it 
subsequently issued an SSOC regarding the claim, there was 
substantial compliance with the Board's December 2008 remand 
directives in further developing the claim.  Chest v. Peake, 283 
Fed. App. 814 (Fed. Cir. 2008).  See also Stegall v. West, 11 
Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).

II.  Service Connection for the Cause of the Veteran's Death

The appellant has filed for service connection for the cause of 
the Veteran's death.  However for the reasons and bases discussed 
below, the Board finds that the weight of evidence is against a 
finding that his death was related to his naval service so her 
claim must be denied.

The law provides DIC for a spouse of a Veteran who dies from a 
service-connected disability.  See 38 U.S.C.A. § 1310.  A 
service-connected disability is one that was incurred in or 
aggravated by active naval service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

The death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a).  A principal cause of death 
is one which, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was etiologically 
related thereto.  See 38 C.F.R. § 3.312(b).  A contributory cause 
of death is one which contributed substantially or materially to 
cause death, or aided or lent assistance to the production of the 
Veteran's death.  See 38 C.F.R. § 3.312(c).  It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  Id.

It is recognized that there are primary causes of death that, by 
their very nature, are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even in 
such cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected condition 
was of such severity as to have a material influence in 
accelerating death.  In this situation, however, it would not 
generally be reasonable to hold that a service-connected 
condition accelerated death unless such condition affected a 
vital organ and was, itself, of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4).

In 1973, immediately following his discharge from the Navy, the 
Veteran established service connection for post-thrombophlebitis 
of left lower extremity (also listed as post phlebitic syndrome), 
and for chronic bronchitis, residuals of a fracture of his right 
middle finger, hiatal hernia, residuals of a fracture of his 
left ankle and post operative residuals of an appendectomy.  His 
left lower leg was amputated in 1981 due to the post-phlebitic 
syndrome and his award of service connection was modified to 
reflect this change in his condition.  He more recently 
established service connection for right leg phlebitis in 2001.  
At the time of his death, he had a combined disability rating of 
90 percent.

The death certificate indicates the Veteran died in February 2004 
because of intra-cerebral hemorrhage.  Therefore, to establish 
her entitlement to cause of death benefits, the appellant must 
somehow link the Veteran's death by intra-cerebral hemorrhage to 
his naval service including either directly or secondarily to one 
of his service-connected disabilities.  Cf. Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992)).  

The appellant contends that the Veteran's ongoing vascular 
problems from his service-connected phlebitis and/or the 
medication used to treat this service-connected disability caused 
his terminal intra-cerebral hemorrhage.  She stated that she had 
witnessed his condition for the past thirty years and the various 
treatments for his service-connected disorders.

In October 2004, a VA medical examiner reviewed the Veteran's 
claims file for the pertinent medical and other history and 
concluded his service-connected disorders most likely did not 
cause the fatal intra-cerebral hemorrhage.  The examiner stated 
that "phlebitis is a clotting phenomenon, whereas a hemorrhage 
is a lack of a clotting phenomenon so this is almost the exact 
opposite of the problem so any relationship would be 
speculative."

The Board also finds that while appellant is competent to 
describe her observations of the Veteran's need to take 
medications for his service-connected post-phlebitis syndrome, 
and she is clearly also credible in this regard, she is not 
competent to relate such disability, or the medications for such 
disability, to the cause of the Veteran's death.  

Therefore in weighing the evidence for the appellant's claim- 
her lay observations of the Veteran's condition for thirty years 
and her theory that the service-connected phlebitis or the 
medications used to treat it caused his fatal intra-cerebral 
hemorrhage, and the evidence against the claim- the VA 
examiner's opinion that the intra-cerebral hemorrhage was not 
related to his service-connected conditions, the Board finds that 
the VA examiner's opinion is more probative.  Guerrieri v. Brown, 
4 Vet. App. 467, 473 (1993) ("the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion the physician 
reaches....  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions [are] 
within the province of the [Board as] adjudicators. . ."); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the 
Board is entitled to discount the credibility of evidence in 
light of its own inherent characteristics and its relationship to 
other items of evidence.).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the appellant's claim of 
entitlement to service connection for cause of death.  And as the 
preponderance of the evidence is against her claim, the doctrine 
of reasonable doubt is not for application. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53- 56 (1990).  Accordingly, the appeal is denied.

ORDER

The claim for service connection for the cause of the Veteran's 
death is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


